Citation Nr: 0902011	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  00-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the debt for overpayment calculated in the amount 
of $16,189.73 was properly created and calculated.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $16,189.73.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), Committee on Waivers and Compromises (COWC).  These 
decisions denied waiver of recovery of the overpayment and 
determined that the debt was validly created.

In December 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

In October 2003, the Board determined that waiver of the debt 
in this case is not precluded by a finding of fraud, 
misrepresentation, or bad faith and remanded the underlying 
issues of whether the debt was properly created (valid) and 
waiver to the RO for further development and consideration.  
Thereafter, in March 2006, this matter was remanded once 
again to the RO for further development and consideration.  
The RO has attempted the requested development and the claims 
file has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has been paid in accordance with a total 
disability rating based on individual unemployability due to 
service-connected disability since May 16, 1969.

2.  He received additional benefits for his dependent 
children and his third spouse.

3.  He obtained a divorce from his third spouse on September 
[redacted], 1983.  On June [redacted], 1998, he married his fourth spouse, 
but he did not inform VA of his divorce from his third spouse 
until June 29, 1998, when claiming additional benefits for 
his fourth spouse and step children.

4.  For the period from September [redacted], 1983, to June [redacted], 1998, 
he received dependency benefits to which he was not entitled 
since he was not married at that time.  Thus, an overpayment 
in the amount of $16,189.73 was created because he was 
receiving benefits to which he was not entitled.

5.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of this 
debt.

6.  However, he clearly was at fault in the creation of this 
debt in failing to report his divorce in a timely manner; any 
VA fault in the creation of this debt is far outweighed by 
the fault of the veteran.

7.  A waiver of repayment of this debt would result in unfair 
enrichment to the veteran; recovery of this overpayment will 
not subject him to undue hardship.

8.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

9.  There is no indication the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
compensation benefits in the amount of $16,189.73.  38 
U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.501, 
3.652(a) (2008).

2.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. 
§§ 1.956, 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008).  
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

The Board is satisfied as to compliance with its October 2003 
and March 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Specifically, the RO has requested 
that the veteran complete a Financial Status Report (VA Form 
20-5655) and his accredited representative has responded 
that, since the debt has been recouped, such evidence is moot 
and the matter should be decided based on the evidence of 
record at the time the veteran was repaying the debt.  
Accordingly, the requested evidence has not been submitted 
and the RO has readjudicated the veteran's claim.  



Validity of the Debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).  The effective date of a reduction of pension or 
compensation by reason of marriage, annulment or divorce on 
or after October 1, 1982, or death of a dependent of a payee, 
shall be the last day of the month in which such marriage, 
annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) 
(West 2002); 38 C.F.R. § 3.501(d)(2) (2008).

The veteran was in receipt of VA disability benefits due to 
service-connected disabilities at a rating of 100 percent 
effective since May 1969.  He also received benefits for his 
dependents, including for his second spouse, C. C., until the 
termination of this marriage on August [redacted], 1970, and for his 
third spouse, D, from August [redacted], 1970, the date he married D.  
The record shows that he was informed on numerous occasions 
that he should notify VA if there was any change in the 
status of his dependents.

The veteran divorced his third spouse, D, in September 1983 
and married his fourth spouse, C. B. , in June 1998.  But he 
did not apprise VA of his divorce from D until June 1998, 
after he married C. B.  Thus, he continued to receive 
benefits for his dependent third spouse, C, for fifteen years 
while he was unmarried.  

VA was made aware of the termination of the veteran's third 
marriage to C in August 1983 when she requested apportionment 
of the veteran's benefits and in October 1988, when he 
reported that he was divorced during a VA examination.  In 
addition, the veteran has submitted a copy of a September 
1987 communication from VA which notifies him that VA has 
been advised that he was no longer married to D and requests 
that he submit a copy of the divorce decree showing the date 
of the dissolution and complete a Declaration of Status of 
Dependents (VA Form 21-686c).  There is no evidence to 
suggest that the veteran provided the requested information.  
VA took no further action and the veteran continued to 
receive benefits for D during the time that he was no longer 
married to her.  Accordingly, the Board concludes the 
overpayment in question is a valid debt because he received 
benefits (notably, additional compensation) to which he was 
not entitled.  See, 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 
3.501, 3.652(a).  

Whether The Veteran is Entitled to Have This Debt Waived

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 3.4(b)(2) (2008).  The veteran was, 
at all times relevant to this issue, rated 100 percent 
disabled on the basis of individual unemployability for his 
service-connected disabilities.

An award of additional compensation for a dependent spouse is 
effective as of the latest of the following: (1) the date of 
claim, meaning (a) the date of the marriage, if evidence of 
the event is received within one year of the event, or (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability, if evidence of dependency is received 
within one year of notification of the rating action; or (4) 
the date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

In March 1999, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver of the indebtedness 
created by the overpayment of compensation benefits, finding 
he had acted in bad faith in failing to promptly notify VA of 
his divorce from D and continuing to accept a benefit to 
which he knew he was no longer entitled.  However, as noted 
above, in October 2003, the Board determined that waiver of 
the debt in this case is not precluded by a finding of fraud, 
misrepresentation, or bad faith.  

The Board finds that the facts of this case do not reveal 
fraud, misrepresentation, or bad faith on the veteran's part 
in the creation of the overpayment in question because there 
is nothing in the record suggesting he tried to hide his 
divorce from D or mislead VA about the circumstances of his 
marital situation.  However, having said that, the Board must 
now proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  As mentioned, 
pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the veteran, inasmuch as it was due to his failure to keep 
the RO apprised of his marital status - despite clear prior 
notice that he needed to do this as it would affect the 
amount of his monthly compensation.  Thus, the Board finds 
that he bears primary fault in the creation of the 
overpayment at issue.  However, the Board also finds that VA 
should have acted more quickly when D requested the August 
1983 apportionment, when the veteran reported that he was 
divorced during his October 1988 VA examination, and 
subsequent to the September 1987 VA request for documentation 
in connection with the veteran's dependency status.  

In any event, with respect to the third element, whether the 
veteran would be subjected to undue hardship if the debt were 
recovered, Financial Status Reports (VA Form 20-5655) dated 
in December 1998 and April 1999 showed he received income 
from VA and the Social Security Administration and his spouse 
was employed.  This evidence also showed that his monthly 
expenses exceeded his monthly income and he made monthly 
payments on installment contracts and other debts.  In this 
regard, it is noted that, as the overpayment of compensation 
benefits is a valid debt to the government, there is no 
reason that the veteran should not accord VA the same 
consideration that he accords his private creditors.  
Moreover, in his April 1999 Financial Status Report, the 
veteran requested that he be allowed to repay the debt in 
monthly installments of $250.  The record shows that VA 
honored this request and the veteran's debt was repaid in 
installments of $250 per month; thereby, not preventing him 
from providing himself the basic necessities of life.  

The overpayment at issue has been recovered in full by 
deductions in his monthly benefit checks and, although VA has 
requested that the veteran submit another Financial Status 
Report, it has been argued on his behalf that such 
information is moot because the debt has been repaid.  The 
veteran has not submitted any evidence to support the 
conclusion that the recovery of overpayment caused him undue 
hardship.  Therefore, the Board finds that he was not 
subjected to undue hardship during the collection of this 
debt.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  Although VA should 
have acted more quickly, any fault on VA's part is minimal, 
and on balance, as discussed above, the veteran is 
significantly at fault for creating the overpayment.  He was 
advised by VA that he needed to supply information to VA 
regarding his divorce from D and thus while he was put on 
notice of his responsibility, he did not respond.  In 
balancing the fault based on the circumstances in this case, 
the veteran's fault was clearly more significant.  It has not 
been shown that recovery of the debt in reasonable monthly 
installments per his request created an undue hardship or 
defeated the purpose of his VA benefits, and waiver of the 
debt would result in his unjust enrichment because he 
received compensation for a dependent spouse while he was 
unmarried.  There is no evidence of detrimental reliance on 
his part.  As the preponderance of the evidence is against 
his claim, the "benefit-of-the-doubt" rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).




ORDER

A debt was validly created by the overpayment of $16,189.73.  

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of 
$16,189.73 is denied.  



________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


